         Case 1:96-cv-08414-KMW Document 7360 Filed 02/18/21 Page 1 of 2

                                                            USDC SDNY
                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                               DOC #: __________________
----------------------------------------------------X       DATE FILED: February 18, 2021
GULINO, ET AL.,

                   Plaintiffs,

          -against-                                               96-CV-8414 (KMW)

THE BOARD OF EDUCATION OF THE                                          ORDER
CITY SCHOOL DISTRICT OF THE CITY
OF NEW YORK,

                   Defendant.
----------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        On May 20, 2014, this case was referred to Special Master John Siffert pursuant to

Federal Rule of Civil Procedure 53(a)(1)(B) and this Court’s inherent equitable powers and

authority. (ECF Nos. 435, 524.) On February 2, 2021, Special Master Siffert filed a Report and

Recommendation (“R&R”), recommending that this Court adopt the Findings of Fact and

Conclusions of Law for claimants whose damages award has been calculated with a presumed

date of judgment in January 2021 (“January 2021 Cohort”), as listed in Exhibit 1 of the R&R;

enter the proposed judgments submitted as Exhibits 2 through 8 of the R&R; and certify those

Proposed Judgments for the January 2021 Cohort as final and appealable pursuant to Federal

Rule of Civil Procedure 54(b). (ECF No. 7258.)

        The parties agree that objections that have been preserved in the record do not need to be

resubmitted to the Court in connection with the R&R. The parties further agree that the Court

may adopt or reject the R&R on the basis of the arguments and objections to rulings contained in

the record.

        As set forth in the Second Amended Order of Appointment and consistent with Federal

Rule of Civil Procedure 53(f), the Court reviews de novo all objections to conclusions of law and

                                                        1
        Case 1:96-cv-08414-KMW Document 7360 Filed 02/18/21 Page 2 of 2




findings of fact made or recommended by the Special Master. (ECF No. 524.) Upon de novo

review of the R&R, as well as the Findings of Fact and Conclusions of Law—and after

reviewing the previous Interim R&Rs that this Court has already adopted—the Court adopts the

Special Master’s R&R in its entirety.

       Accordingly, the Court will enter the Proposed Judgments for January 2021 Cohort. For

the reasons set forth in the R&R, the Court holds there is no just reason for delay and certifies the

judgments as final and appealable pursuant to Federal Rule of Civil Procedure 54(b).



Dated: New York, New York
       February 18, 2021                                      /s/ Kimba M. Wood
                                                               KIMBA M. WOOD
                                                            United States District Judge




                                                 2
